Exhibit 10.8

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 29th
day of October, 2003 by and among Prime Group Realty Trust, a Maryland real
estate investment trust (the “Trust”), Prime Group Realty, L.P., a Delaware
limited partnership and the operating partnership for PGRT (“Prime”) (Prime and
the Trust are hereinafter sometimes collectively referred to as “Employer”), and
Richard M. FitzPatrick, an individual domiciled in the State of Texas
(“Executive”).

 

W I T N E S S E T H

 

A. Employer is engaged primarily in the ownership, management, leasing,
marketing, acquisition, sale, development and construction of office and
industrial real estate facilities throughout the United States.

 

B. Employer believes that it would benefit from the application of Executive’s
particular and unique skill, experience, and background in the position of
Executive Vice President and Chief Financial Officer of the Trust in connection
with the (i) acquisition, disposition, financing, leasing and development of
office and industrial properties and the management thereof, (ii) the
negotiation and consummation of joint venture transactions relating to office
and other properties, and (iii) the management oversight relating to the
foregoing.

 

C. Executive wishes to commit to serve Employer in the position set forth herein
on the terms herein provided.

 

D. The parties wish to enter into this Agreement on the terms and conditions
hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein set forth, and for other good and valuable consideration, Employer and
Executive hereby agree as follows:

 

1. Employment and Duties. During the Employment Term (as defined in Section 2
hereof), Employer agrees to employ Executive, and Executive agrees to be
employed by Employer, as Executive Vice President and Chief Financial Officer of
the Trust on the terms and conditions provided in this Agreement. Executive
shall promote the business and business concept of Employer. The Executive shall
report directly to, and shall work under the direction and supervision of the
Chairman and/or Chief Executive Officer of Employer, either of whom may from
time to time further define and clarify Executive’s duties and services
hereunder as Executive Vice President and Chief Financial Officer of the Trust.
Executive agrees to devote Executive’s best efforts and all of Executive’s
business time, attention, energy and skill to perform Executive’s duties as
Executive Vice President and Chief Financial Officer of the Trust.

 



--------------------------------------------------------------------------------

2. Term. The term of this Agreement shall commence on the date hereof and expire
one year after the date of this Agreement on October 29, 2004 (the “Initial
Term”), provided, however, that this Agreement shall automatically be renewed
for successive one year terms following the Initial Term (each a “Renewal Term”
and together with the Initial Term, the “Employment Term”), unless at least six
(6) months prior to, in the case of a non-renewal by Employer, or at least
thirty (30) days prior to, in the case of a non-renewal by Executive, the end of
the Initial Term or any Renewal Term, as applicable, either party shall give the
other written notice of its intention to terminate this Agreement.

 

3. Compensation and Related Matters. (a) Base Salary. As compensation for
performing the services required by this Agreement during the Employment Term,
Employer shall pay to Executive an annual salary of no less than Two Hundred and
Twenty-Five Thousand Dollars ($225,000.00) (“Base Compensation”), payable in
accordance with the general policies and procedures for payment of salaries to
its executive personnel maintained, from time to time, by Employer (but no less
frequently than monthly), subject to withholding for applicable federal, state,
and local taxes. Increases in Base Compensation, if any, shall be determined by
the Compensation Committee (the “Committee”) of the Board of Trustees of PGRT
(the “Board”) or the Board, based on periodic reviews of Executive’s performance
conducted on at least an annual basis.

 

(b) Bonus. In addition to Base Compensation, the Board and/or the Committee, in
their sole and absolute discretion, may, but in no event shall be obligated to,
authorize the payment of an annual bonus, which may be pro-rated for partial
calendar years (a “Performance Bonus Distribution”), payable at the discretion
of the Committee in cash, common shares in PGRT and/or options for PGRT shares
to Executive based upon achievement of such corporate and individual performance
goals and objectives as may be established or determined by the Board or the
Committee from time to time.

 

(c) Benefits. During the Employment Term and subject to the limitations and
alternative rights set forth in this Section 3(c), Executive and Executive’s
eligible dependents shall have the right to participate in the medical and
dental benefit plan sponsored by Employer (which may include contributions by
Executive) and in any other retirement, pension, insurance, health or other
benefit plan or program that has been or is hereafter adopted by Employer (or in
which Employer participates), as such plans and programs may be amended or
modified from time to time by Employer, according to the terms of such plan or
program with all the benefits, rights and privileges as are enjoyed by any other
executive officers of Employer. If the participation of Executive would
adversely affect the qualification of a plan intended to be qualified under
Section 401(a) of the Internal Revenue Code as the same may be amended from time
to time (the “Code”), Employer shall have the right to exclude Executive from
that plan in return for Executive’s participation in (i) a nonqualified deferred
compensation plan or (ii) an arrangement providing substantially comparable
benefits under a plan that is either qualified or nonqualified under the Code at
Employer’s option.

 

(d) Expenses. Executive shall be reimbursed, subject to Employer’s receipt of
invoices or similar records as Employer may reasonably request in accordance
with its policies and procedures, as such policies and procedures may be amended
or modified from time to time by Employer, for all reasonable and necessary
expenses incurred by Executive in the

 

-  2  -



--------------------------------------------------------------------------------

performance of Executive’s duties hereunder, including expenses for (i) business
related travel and entertainment costs, and (ii) for travel and housing expenses
in amounts and pursuant to such parameters as shall be reasonably approved by
the Employer in connection with Executive’s commute from his Texas domocile.

 

(e) Vacations. During the Employment Term, Executive shall be entitled to
vacation in accordance with Employer’s practices, as such practices may be
amended or modified from time to time by Employer, provided that Executive shall
be entitled to at least three (3) weeks paid vacation in each full calendar
year. Executive may not accrue unused vacation time if not used in any calendar
year or years. Executive shall not be entitled to a payment for any vacation
time which has accrued but has not been used as of the date of the termination
of Executive’s employment with Employer.

 

4. Termination and Termination Benefits. (a) Termination by Employer. (i)
Without Cause. Employer may terminate this Agreement and Executive’s employment
at any time (other than for Cause, as that term is defined in Section 4(a)(ii)
hereof) upon thirty (30) days’ prior written notice to Executive. In connection
with the termination of Executive’s employment pursuant to this Section 4(a)(i),
(A) Employer shall pay to Executive Executive’s Base Compensation in accordance
with Section 3(a) hereof up to the effective date of such termination, (B)
Employer shall provide to Executive the benefits set forth in Sections 3(c),
3(d) and 3(e) hereof up to the effective date of such termination and (C)
Employer shall pay to Executive the Termination Compensation specified in
Section 4(d) hereof.

 

(ii) With Cause. Employer may terminate this Agreement for Cause immediately
upon written notice to Executive. Employer may elect to require Executive to
continue to perform Executive’s duties under this Agreement for an additional
thirty (30) days following notice of termination. In connection with the
termination of Executive’s employment pursuant to this Section 4(a)(ii), (A)
Employer shall pay to Executive Executive’s Base Compensation in accordance with
Section 3(a) hereof up to the effective date of such termination, and (B)
Employer shall provide to Executive the benefits set forth in Sections 3(c),
3(d) and 3(e) hereof up to the effective date of such termination. For purposes
of this Section 4(a)(ii), “Cause” shall mean (1) a finding by the Board that
Executive has materially harmed Employer, its business, assets or employees
through an act of dishonesty, material conflict of interest, gross misconduct or
willful malfeasance, (2) Executive’s conviction of (or plea of nolo contendere
to) a felony involving acts of dishonesty, financial untrustworthiness or
adversely impacting Executive’s ability to perform Executive’s duties hereunder,
(3) Executive’s failure to perform (which shall not include inability to perform
due to disability) in any material respect Executive’s material duties under
this Agreement after written notice specifying the failure and a reasonable
opportunity to cure (it being understood that if Executive’s failure to perform
is not of a type requiring a single action to fully cure, then Executive may
commence the cure promptly after such written notice and thereafter diligently
prosecute such cure to completion), (4) the breach by Executive of any of
Executive’s material obligations hereunder (other than those covered by clause
(3) above) and the failure of Executive to cure such breach within thirty (30)
days after receipt by Executive of a written notice of Employer specifying in
reasonable detail the nature of the breach, or (5) Executive’s sanction
(including restrictions, prohibitions and limitations agreed to under a consent
decree or agreed order) under, or conviction for violation of, any federal or
state securities law, rule or regulation (provided that in the case of a
sanction,

 

-  3  -



--------------------------------------------------------------------------------

such sanction materially impedes or impairs the ability of Executive to perform
Executive’s duties and exercise Executive’s responsibilities hereunder in a
satisfactory manner).

 

(b) Termination by Executive. (i) Without Good Reason. Executive may terminate
this Agreement and Executive’s employment at any time for any reason or for no
reason upon thirty (30) days’ written notice to Employer, during which period
Executive shall continue to perform Executive’s duties under this Agreement if
Employer so elects. In connection with the termination of Executive’s employment
pursuant to this Section 4(b)(i), (A) Employer shall pay to Executive
Executive’s Base Compensation in accordance with Section 3(a) hereof up to the
effective date of such termination, and (B) Employer shall provide to Executive
the benefits set forth in Sections 3(c), 3(d) and 3(e) hereof up to the
effective date of such termination.

 

(ii) For Good Reason. Executive may terminate this Agreement (a) for Good Reason
(as defined below) upon thirty (30) days’ written notice to Employer or (b) in
the event of a Change of Control (as defined below), upon written notice to
Employer within thirty (30) days after the occurrence of such Change of Control.
In connection with the termination of Executive’s employment pursuant to this
Section 4(b)(ii), (A) Employer shall pay to Executive Executive’s Base
Compensation in accordance with Section 3(a) hereof up to the effective date of
such termination, (B) Employer shall provide to Executive the benefits set forth
in Sections 3(c), 3(d) and 3(e) hereof up to the effective date of such
termination and (C) Employer shall pay to Executive the Termination Compensation
specified in Section 4(d) hereof.

 

“Good Reason” shall mean any material breach by Employer of the terms of this
Agreement which is not cured within thirty (30) days after receipt by Employer
of a written notice from Executive specifying in reasonable detail the nature of
the breach, except for a failure to pay earned Base Compensation, which shall be
cured as soon as reasonably practicable.

 

A “Change of Control” of Employer shall be deemed to have occurred if: (1) any
person (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)), including a “group” as
defined in Section 13(d)(3) of the Exchange Act (but excluding a trustee or
other fiduciary holding securities under an employee benefit plan of Employer),
becomes the beneficial owner of shares of beneficial interests or limited
partnership interests, as applicable, of Employer having at least fifty percent
(50%) of the total number of votes that may be cast for the election of trustees
of Employer; (2) the merger or other business combination of Employer, sale of
all or substantially all of Employer’s assets or combination of the foregoing
transactions (a “Transaction”), other than a Transaction immediately following
which the shareholders of Employer immediately prior to the Transaction continue
to have a majority of the voting power in the resulting entity (excluding for
this purpose any shareholder owning directly or indirectly more than ten percent
(10%) of the shares of the other company involved in the Transaction); or (3)
within any twenty-four (24) month period beginning on or after the date hereof,
the persons who were trustees of Employer immediately before the beginning of
such period (the “Incumbent Directors”) shall cease to constitute at least a
majority of the Board or a majority of the board of trustees of any successor to
Employer, provided that, any trustee who was not a trustee as of the date hereof
shall be deemed to be an Incumbent Director if such trustee was elected to the
Board by, or on the recommendation of or with the approval of, at least
two-thirds of the trustees who then qualified

 

-  4  -



--------------------------------------------------------------------------------

as Incumbent Directors either actually or by prior operation of this provision,
unless such election, recommendation or approval was the result of an actual or
threatened election contest of the type contemplated by Regulation 14a-11
promulgated under the Exchange Act or any successor provision.

 

(c) Death or Disability. Notwithstanding any other provision of this Agreement,
this Agreement shall terminate on the date of Executive’s death or a disability
preventing Executive from performing his duties for more than three (3) months
(a “Disability”). In such event, (A) Employer shall pay to Executive Executive’s
Base Compensation in accordance with Section 3(a) hereof up to the date of such
death or Disability, (B) Employer shall provide to Executive the benefits set
forth in Sections 3(c) (or the after-tax cash equivalent), 3(d) and 3(e) hereof
up to the date of such death or disability, and (C) Employer shall pay to
Executive the Termination Compensation specified in Section 4(d) hereof, but
only if and to the extent that Employer actually obtained insurance coverage for
Executive at commercially reasonable rates in Employer’s discretion which
reimburses Employer for such amounts. As an alternative to the foregoing and
notwithstanding anything in this Agreement to the contrary, Employer may elect
that any such insurance be payable directly to Executive or a beneficiary of
Executive and Employer shall be relieved from making any payments in connection
with the death or disability of Executive pursuant to this Section 4(c).

 

(d) Termination Compensation. In the event of a termination of this Agreement
pursuant to Section 4(a)(i) (by Employer without cause) or 4(b)(ii) (by
Executive for good reason) hereof, Employer shall pay to Executive, within
thirty (30) days of termination, an amount in one lump sum (“Termination
Compensation”) equal to fifty percent (50%) of Executive’s then current annual
Base Compensation; provided, however, that the Employer’s obligations to make
such payments shall be subject to the execution, enforceability and
effectiveness of a general release and waiver of all claims by the Employee with
respect to the Employer and its subsidiaries, and their respective affiliates,
officers, directors, trustees, employees and agents, pursuant to a Separation
Agreement in form and substance reasonably specified by the Employer.

 

5. Covenants of Executive.

 

(a) No Conflicts. Executive represents and warrants that Executive is not
personally subject to any agreement, order or decree which restricts Executive’s
acceptance of this Agreement and the performance of Executive’s duties with
Employer hereunder.

 

(b) Non-Competition. During the Employment Term and, in the event of the
termination of this Agreement pursuant to the provisions of Section 4(a)(ii) (by
Employer with cause) or 4(b)(i) (by Executive without good reason) hereof, for a
period of two years thereafter, Executive shall not, directly or indirectly, in
any capacity whatsoever, either on Executive’s own behalf or on behalf of any
other person or entity with whom Executive may be employed or associated, own
any interest in, participate or engage in the day-to-day supervision,
management, development, marketing or operation of any office or industrial real
estate facilities or such other business as Employer may be engaged in during
the Employment Term (the “Business”) which is competitive with any of Employer’s
facilities. For purposes hereof, a facility will be deemed competitive with one
of Employer’s facilities if such facility is located within ten (10) miles of a

 

-  5  -



--------------------------------------------------------------------------------

facility owned, operated or managed by Employer or within ten (10) miles of a
facility which Employer is developing or with respect to which Employer has
signed a letter of intent or term sheet or binding contract for the acquisition,
development or management thereof dated on or prior to the date of such
termination. Furthermore, for a period of two years after any applicable Section
4 termination event, Executive shall not solicit, attempt to hire or hire any
employee or client of Employer or solicit or attempt to lease space to or lease
space to any tenant of Employer (collectively, the Non-Solicitation Provisions).
Notwithstanding the foregoing, nothing herein shall prohibit Executive from
owning 5% or less of any securities of a competitor engaged in the same Business
if such securities are listed on a nationally recognized securities exchange or
traded over-the-counter on the National Association of Securities Dealers
Automated Quotation System or otherwise.

 

(c) Non-Disclosure. During the Employment Term and for a period of two years
after the expiration or termination of this Agreement for any reason, Executive
shall not disclose or use, except in the pursuit of the Business for or on
behalf of Employer, any Trade Secret (as hereinafter defined) of Employer,
whether such Trade Secret is in Executive’s memory or embodied in writing or
other physical form. For purposes of this Section 5(c), “Trade Secret” means any
information which derives independent economic value, actual or potential, with
respect to Employer from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use and is the subject of efforts to maintain its secrecy
that are reasonable under the circumstances, including, but not limited to,
trade secrets, customer lists, sales records and other proprietary commercial
information. Said term, however, shall not include general “know-how”
information acquired by Executive prior to or during the course of Executive’s
service which could have been obtained by him from public sources without the
expenditure of significant time, effort and expense which does not relate to
Employer.

 

(d) Business Opportunities. During the Employment Term, Executive agrees to
bring to Employer any and all business opportunities which come to Executive’s
attention for the acquisition, development, management, leasing or marketing of
real estate for industrial or office use.

 

(e) Return of Documents. Upon termination of Executive’s services with Employer,
Executive shall return all originals and copies of books, records, documents,
customer lists, sales materials, tapes, keys, credit cards and other tangible
property of Employer within Executive’s possession or under Executive’s control.

 

(f) Equitable Relief. In the event of any breach by Executive of any of the
covenants contained in this Section 5, it is specifically understood and agreed
that Employer shall be entitled, in addition to any other remedy which it may
have, to equitable relief by way of injunction, an accounting or otherwise and
to notify any employer or prospective employer of Executive as to the terms and
conditions hereof.

 

(g) Acknowledgment. Executive acknowledges that Executive will be directly and
materially involved as a senior executive in important policy and operational
decisions of Employer. Executive further acknowledges that the scope of the
foregoing restrictions has been specifically bargained between Employer and
Executive, each being fully informed of all

 

-  6  -



--------------------------------------------------------------------------------

relevant facts. Accordingly, Executive acknowledges that the foregoing
restrictions of Section 5 are fair and reasonable, are minimally necessary to
protect Employer, its other partners and the public from the unfair competition
of Executive who, as a result of Executive’s performance of services on behalf
of Employer, will have had unlimited access to the most confidential and
important information of Employer, its business and future plans. Executive
furthermore acknowledges that no unreasonable harm or injury will be suffered by
him from enforcement of the covenants contained herein and that Executive will
be able to earn a reasonable livelihood following termination of Executive’s
services notwithstanding enforcement of the covenants contained herein.

 

(h) Nondisparagement. The parties further agree that during and after the
termination of their employment relationship, each party shall refrain from
making any disparaging remarks or comments with respect to any party hereto, and
such remarks or comments shall be deemed a breach of the Agreement. The parties
shall direct their respective attorneys, affiliates and investment bankers to
refrain from making any disparaging remarks or comments with respect to any
party hereto. Notwithstanding the foregoing, either party shall be permitted to
make statements as reasonably necessary to enforce his or its claims under the
Agreement in a legal proceeding.

 

6. Prior Agreements. This Agreement supersedes and is in lieu of any and all
other employment arrangements between Executive and Employer or its predecessor
or any subsidiary, and any and all such employment agreements and arrangements
are hereby terminated and deemed of no further force or effect.

 

7. Assignment. Neither this Agreement nor any rights or duties of Executive
hereunder shall be assignable by Executive and any such purported assignment by
him shall be void. Subject to the provisions of Section 8 below, Employer may
assign all or any of its rights hereunder provided that substantially all of the
assets of Employer are also transferred to the same party.

 

8. Successor to Employer. Employer will require any successor or assign (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all the business and/or assets of Employer, as the case may be, by
agreement in form and substance reasonably satisfactory to Executive, expressly,
absolutely and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that Employer would be required to
perform it if no such succession or assignment had taken place. Any failure of
Employer to obtain such agreement prior to the effectiveness of any such
succession or assignment shall be a material breach of this Agreement giving
Executive the right to terminate this Agreement, in which case Executive shall
be entitled to receive the compensation specified in Section 4(b)(ii) hereof.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
personal and legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees. If Executive should die while any
amounts are still payable to Executive hereunder, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to Executive’s devisee, legatee or other designee or, if there be no
such designee, to Executive’s estate.

 

-  7  -



--------------------------------------------------------------------------------

9. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if in writing and if personally delivered, sent by courier
or by certified mail, postage or delivery charges prepaid, to the following
addresses:

 

if to Executive, to:

 

Richard M. FitzPatrick

c/o Prime Group Realty Trust

77 W. Wacker Dr.

Suite 3900

Chicago, IL 60613

 

with a copy to:

 

Richard M. FitzPatrick

5616 Templin Way

Plano, TX 75093

 

(b) if to Employer, to:

 

Prime Group Realty Trust

77 West Wacker Drive

Suite 3900

Chicago, IL 60601

Attention: Stephen J. Nardi

 

With a copy to:

 

Prime Group Realty Trust

Suite 3900

77 West Wacker Drive

Chicago, IL 60601

Attn: James F. Hoffman

 

Any notice, claim, demand, request or other communication given as provided in
this Section 10, if delivered personally, shall be effective upon delivery; and
if given by courier, shall be effective one (1) business day after deposit with
the courier if next day delivery is guaranteed; and if given by certified mail,
shall be effective three (3) business days after deposit in the mail. Either
party may change the address at which it is to be given notice by giving written
notice to the other party as provided in this Section 9.

 

10. Amendment. This Agreement may not be changed, modified or amended except in
writing signed by both parties hereto.

 

-  8  -



--------------------------------------------------------------------------------

11. Waiver of Breach. The waiver by either party of the breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by either party.

 

12. Severability. Employer and Executive each expressly agree and contract that
it is not the intention of either party to violate any public policy, statutory
or common law, and that if any covenant, sentence, paragraph, clause or
combination of the same of this Agreement (a “Contractual Provision”) is in
violation of the law of any state where applicable, such Contractual Provision
shall be void in the jurisdictions where it is unlawful, and the remainder of
such Contractual Provision, if any, and the remainder of this Agreement shall
remain binding on the parties such that such Contractual Provision shall be
binding only to the extent that such Contractual Provision is lawful or may be
lawfully performed under then applicable laws. In the event that any part of any
Contractual Provision of this Agreement is determined by a court of competent
jurisdiction to be overly broad thereby making the Contractual Provision
unenforceable, the parties hereto agree, and it is their desire, that such court
shall substitute a judicially enforceable limitation in its place, and that the
Contractual Provision, as so modified, shall be binding upon the parties as if
originally set forth herein.

 

13. Governing Law. This Agreement shall be governed by, and construed,
interpreted and enforced in accordance with the laws of the State of Illinois,
exclusive of the conflict of laws provisions of the State of Illinois.

 

[signature page follows]

 

-  9  -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Employment Agreement as of the date first written above.

 

 

EMPLOYER:

 

PRIME GROUP REALTY TRUST

By:   /S/    STEPHEN J. NARDI      

 

PRIME GROUP REALTY, L.P.

By:  

Prime Group Realty Trust,

its General Partner

By:   /S/    STEPHEN J. NARDI      

EXECUTIVE: /S/    RICHARD M. FITZPATRICK

Richard M. FitzPatrick

 

- 10 -